


110 HRES 1377 IH: Recognizing the commencement of Ramadan,

U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1377
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2008
			Ms. Eddie Bernice Johnson of
			 Texas submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the commencement of Ramadan,
		  the Islamic holy month of fasting and spiritual renewal, and commending Muslims
		  in the United States and throughout the world for their faith.
	
	
		Whereas since the terrorist attacks on the United States
			 on September 11, 2001, threats and incidents of violence have been directed at
			 law-abiding, patriotic Americans of African, Arab, and South Asian descent,
			 particularly members of the Islamic faith;
		Whereas, on September 14, 2001, the House of
			 Representatives passed a concurrent resolution condemning bigotry and violence
			 against Arab-Americans, American Muslims, and Americans from South Asia in the
			 wake of the terrorist attacks;
		Whereas it is estimated that there are approximately
			 1,500,000,000 Muslims worldwide;
		Whereas nearly 6,000 Muslims serve as members of our Armed
			 Forces;
		Whereas Ramadan is the holy month of fasting and spiritual
			 renewal for Muslims worldwide, and is the 9th month of the Muslim calendar
			 year; and
		Whereas the observance of the Islamic holy month of
			 Ramadan commences at dusk on September 1, 2008, and continues for one lunar
			 month: Now, therefore, be it
		
	
		That—
			(1)during this time of conflict, in order to
			 demonstrate solidarity with and support for members of the community of Islam
			 in the United States and throughout the world, the House of Representatives
			 recognizes the Islamic faith as one of the great religions of the world; and
			(2)in
			 observance of and out of respect for the commencement of Ramadan, the Islamic
			 holy month of fasting and spiritual renewal, the House of Representatives
			 acknowledges the onset of Ramadan and expresses its deepest respect to Muslims
			 in the United States and throughout the world on this significant
			 occasion.
			
